DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burton US Patent 3007650.

With respect to claim 17, Burton discloses a sheet product dispenser comprising: 
a housing (10); 
a first roll holder (A) positioned within the housing (10), wherein the first roll holder (A) is configured to receive a first roll of sheet product having a first length; 
a second roll holder (B) positioned within the housing (10), 
wherein the second roll holder (B) is configured to receive a second roll of sheet product having a second length, wherein the first length and the second length are a same length; 
wherein the housing (10) is sized such that the first roll holder (A) and the second roll holder (B) are configured to receive and hold the first roll of sheet product and the second roll of sheet product simultaneously; and 
one or more mechanisms (15, 16, 19, 20) operable via a controller (27, 28) to cause dispensing of a portion of sheet product from either the first roll of sheet product or the second roll of sheet 
wherein the one or more mechanisms are capable of causing dispensing of sheet product from the first roll of sheet product until the first roll is depleted or near depleted and then from the second roll of sheet product, 
wherein the housing (10) is openable to enable a user to replace the first roll of sheet product with a third roll of sheet product having a third length while the second roll of sheet product is received by the second roll holder (B), wherein the third length is the same as the first length, 
wherein the one or more mechanisms are capable of causing dispensing of sheet product from the second roll of sheet product both prior to and after replacement of the first roll of sheet product (can dispense before and after).

18. The sheet product dispenser of claim 17, wherein the one or more mechanisms comprises a drive roller (16, 20), wherein the controller is configured to cause the drive roller (16, 20) to rotate at least one full rotation to cause the portion of the sheet product from either the first roll of sheet product or the second roll of sheet product to be presented for retrieval by the user.

19. The sheet product dispenser of claim 17, wherein the first roll holder (A) and the second roll holder (B) are positioned within the housing (10) such that the first roll of sheet product is vertically above the second roll of sheet product when the first roll of sheet product is positioned on the first roll holder (A) and the second roll of sheet product is positioned on the second roll holder (B).

.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 9-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton US Patent 3007650 in view of Goeking US Pub. 2010/0286817.

With respect to claim 1, Burton discloses a sheet product dispenser comprising: 
a housing (10); 
a first roll holder (A) positioned within the housing (10) and configured to support a first roll of sheet product; 
a second roll holder (B) positioned within the housing (10) and configured to support a second roll of sheet product; 
wherein the housing (10) is sized to support the first roll and the second roll simultaneously in an instance in which the first roll is a full size and the second roll is a full size and the first roll and the second roll have the same full size; 

wherein the housing (10) is openable to enable a user to replace the depleted first roll of sheet product with a third roll (another B roll) of sheet product while the second roll of sheet product is supported by the second roll holder (B) and a leading edge of the second roll of sheet product is received between the drive roller (16, 20) and the pinch roller (15, 19).

Burton does not disclose a motor operable to drive rotation of the drive roller of the mechanism to cause dispensing of sheet product; and 
a controller configured to cause the motor to operate to cause sheet product to be dispensed from the first roll of sheet product until the first roll of sheet product is depleted or near depleted so as to form a depleted first roll and then from the second roll of sheet product.

However, Goeking discloses a motor (42) operable to drive rotation of the drive roller of the mechanism to cause dispensing of sheet product; and 
a controller (38) configured to cause the motor to operate to cause sheet product to be dispensed from the first roll of sheet product until the first roll of sheet product is depleted or near depleted so as to form a depleted first roll and then from the second roll of sheet product.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Burton with the teaching of Goeking for the purpose of providing an automatic and more user convenient roll dispenser.  



2. The sheet product dispenser of claim 1, wherein the motor is operable to cause the drive roller (16, 20) to rotate to cause a dispensed portion of the sheet product to be presented for retrieval by a user without the user needing to provide a force to further move the dispensed sheet past the drive roller or pinch roller (15, 16, 19, 20).

3. The sheet product dispenser of claim 1, wherein the mechanism is capable of causing dispensing of sheet product from the second roll of sheet product both prior to and after replacement of the depleted first roll of sheet product (can dispense for before and after replacement).

4. The sheet product dispenser of claim 1, wherein the dispenser is operable, in an instance in which the third roll of sheet product replaced the depleted first roll of sheet product, to cause sheet product to dispense from the second roll of sheet product while the second roll of sheet product is supported by the second roll holder (B) and the third roll of sheet product is supported by the first roll holder (A).

5. The sheet product dispenser of claim 1, wherein the motor (of Geoking) is configured to cause the drive roller (16, 20 of Burton) to rotate at least one full rotation to cause a dispensed portion of the sheet product from either the first roll of sheet product or the second roll of sheet product to be presented for retrieval by the user.

6. The sheet product dispenser of claim 1, wherein the mechanism comprises a single drive roller (16).

7. The sheet product dispenser of claim 1, wherein the mechanism comprises a single pinch roller (15).


9. The sheet product dispenser of claim 1, wherein the first roll of sheet product has a first diameter, wherein the second roll of sheet product has a second diameter, and wherein the first diameter and the second diameter are the same.

10. The sheet product dispenser of claim 1, wherein the first roll holder (A) and the second roll holder (B) are positioned within the housing (10) such that the first roll of sheet product is vertically above the second roll of sheet product when the first roll of sheet product is positioned on the first roll holder (A) and the second roll of sheet product is positioned on the second roll holder (B).

11. The sheet product dispenser of claim 1, wherein the housing (10) and the mechanism are configured such that at least a portion of a first web path for sheet product from the first roll of sheet product traverses a same component of the mechanism as at least a portion of a second web path for sheet product from the second roll of sheet product, wherein the same component is at least one of the drive roller (16, 20) or the pinch roller (15, 19).

With respect to claim 12, Burton discloses a method comprising: 
providing a sheet product dispenser comprising: a housing (10); 
a first roll holder (A) positioned within the housing (10) and configured to support a first roll of sheet product; 
a second roll holder (B) positioned within the housing (10) and configured to support a second roll of sheet product; wherein the housing (10) is sized to support the first roll and the second roll simultaneously in an instance in which the first roll is a full size and the second roll is a full size and the first roll and the second roll are a same full size; 

wherein the housing (10) is openable to enable a user to replace the depleted first roll of sheet product with a third roll of sheet product while the second roll of sheet product is supported by the second roll holder (B) and a leading edge of the second roll of sheet product is received between the drive roller (16, 20) and the pinch roller (15, 19); and 
operating the mechanism to cause the sheet product to be dispensed from the sheet product dispenser.

Burton does not disclose a motor operable to drive rotation of the drive roller of the mechanism to cause dispensing of sheet product; and 
a controller configured to cause the motor to operate to cause sheet product to be dispensed from the first roll of sheet product until the first roll of sheet product is depleted or near depleted so as to form a depleted first roll and then from the second roll of sheet product. 

However, Goeking discloses a motor (42) operable to drive rotation of the drive roller of the mechanism to cause dispensing of sheet product; and 
a controller (38) configured to cause the motor to operate to cause sheet product to be dispensed from the first roll of sheet product until the first roll of sheet product is depleted or near depleted so as to form a depleted first roll and then from the second roll of sheet product.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Burton with the teaching of Goeking for the purpose of providing an automatic and more user convenient roll dispenser.  



13. The method of claim 12, wherein operating the mechanism comprises operating the mechanism to cause sheet product to be dispensed from the first roll of sheet product until the first roll of sheet product is depleted or near depleted and then from the second roll of sheet product.

14. The method of claim 12, wherein operating the mechanism comprises operating, in an instance in which the third roll of sheet product has replaced the depleted first roll of sheet product on the first roll holder (A), the sheet product dispenser to cause sheet product to be dispensed from the second roll of sheet product while the second roll of sheet product is positioned on the second roll holder (B).

15. The method of claim 12, wherein the mechanism is capable of causing dispensing of sheet product from the second roll of sheet product both prior to and after replacement of the depleted first roll of sheet product.

16. The method of claim 12, wherein the housing (10) and the mechanism are configured such that at least a portion of a first web path for sheet product from the first roll of sheet product traverses a same component of the mechanism as at least a portion of a second web path for sheet product from the second roll of sheet product, wherein the same component is at least one of the drive roller (16, 20) or the pinch roller (15, 19).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton US Patent 3007650 in view of Goeking US Pub. 2010/0286817 in view of Kapiloff US Pub. 2003/01110911.

With respect to claim 8, Burton discloses the sheet product dispenser of claim 1 except further comprising a tear bar assembly configured to enable separation of a dispensed portion from either the first roll of sheet product or the second roll of sheet product.

However, Kapiloff discloses a tear bar assembly (58) configured to enable separation of a dispensed portion from either the first roll of sheet product or the second roll of sheet product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Burton with the teaching of Kap for the purpose of aiding of the tearing of the sheets from the roll.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record does not disclose “the actuating plate could not be used to control which motor/feed roller pair was being used as the motors would cause the dispensing – not the actuating plate.”
However, the prior art only teaches the motor for driving the drive roller and the controller controlling the dispensing.  Furthermore, the prior art already established a manual switching mechanism and a manual dispensing mechanism.  The controller is only used to teach the automatic dispensing of the rolled material rather than having to manually pull on the sheet to dispense.  A motor and controller being added to element 24 would allow the operator to more conveniently obtain rolled material from the dispenser.  As such, the basic operation of the prior art is maintained and improved.
The applicant argues that the prior art of record does not disclose the user needing to provide a force on the one or more mechanisms to further move the portion of sheet product.
However, the operator does not apply a force on the one or more mechanisms but rather the operator directly applies a normal force to the sheet product which in turn it is in fact the sheet product that applies a shear force on the mechanisms.  As such, the operator does not apply a force on one or more mechanisms.    Furthermore, the Office points out the combination of US Pub. 2010/0286817 could be used to further aid in the operator performing less work.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654